Title: To James Madison from James Simpson, 8 July 1805 (Abstract)
From: Simpson, James
To: Madison, James


          § From James Simpson. 8 July 1805, Tangier. No. 97. “No. 96 by way of Faro and Lisbon accompanied sundry Accounts up to the 31st December last year, sent to the care of Consul Jarvis. In attention to the very great difficulty there now is in obtaining money from Gibraltar, with a prospect of encreasing, and the apprehension it may become not less so to pass Bills in Spain, I have this day taken the freedom of drawing a Bill on you for One thousand dollars on Account of Sallary, payable thirty days after pre sen ta tion to the order of Richard W Meade Esqr of Cadiz. Altho’ this Bill has been drawn with some anticipation of the usual period I have observed, for the reasons above assigned I beg you will be pleased to order its being paid, excusing the liberty I have taken.”
        